Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 21, 2022 has been entered. Claims 1, 4-8, 10-11, 15-20, 25-29 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent No. 7,334,618), further in view of Zhao et al. (US 2015/0083293) and Braatz et al. (EP 0798142, English translation provided).
Regarding claim 1, Suzuki discloses that, as illustrated in Figs. 2-3, a tire (Fig. 3, item 10) comprising:	a tread (Fig. 3, item 14) having a plurality of grooves (Fig.3, item 18) that define a plurality of ribs (Fig. 2, item 19 (land portion (col. 3, lines23))), 
wherein each rib has a base layer (Fig. 3, items 23 and 30) that includes a single base (Fig. 3, item 30) and multiple radial projections (Fig. 3, item 23), and a cap layer (Fig. 3, item 24) disposed above the base layer,
	wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus and a first glass transition temperature, wherein the cap layer is constructed of a second rubber composition having a second complex dynamic modulus greater than the first complex dynamic modulus and a second glass transition temperature (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added (col. 3, lines 63-67 and col. 4, line 1); It is preferable that the hardness of the base layer 23 should be set to be smaller than that of hardness of the cap layer 24 and both of the hardness should have the JIS A hardness set to be 55 to 65 (col. 4, lines 15-18) (i.e. the cap layer 24 has the second complex dynamic modulus greater that the first complex dynamic modulus of the base layer 23)),
	wherein the base of the base layer has a shaped geometry that is wider than a top portion of the projection (as shown in Fig. 2),
	wherein a portion of the base layer (see attached annotated Figure I (based on Fig. 2 in the teachings of Suzuki)) is exposed when the tire is new, such that:	S1/S2 >0
	where S1 is a surface area of the first rubber composition, and S2 is a surface area of the second rubber composition, and wherein, S1/S2   increases as the tread wears (as shown in attached annotated Figure I; i.e. When the tread wears, S1 increases and S2 decreases along the depth direction of the tread of the tire).
	However, Suzuki does not explicitly disclose each rib having a single radial projection. 
Suzuki discloses the claimed invention except for integrating multiple projections into a single projection for each rib.  It would have been obvious to one of ordinary skill in the art at the time the invention to Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to have a single projection for each rib in order to impart an alternative design option of the tread of the tire. 
Further, in the same field of endeavor, tires, Braatz discloses, as illustrated in Fig. 2, for each rib, there are one single base and one single radial projection. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Braatz to provide each rib with one single base and one single radial projection. Doing so would be possible to reduce premature defects in the tire subjected to different loads, as recognized by Braatz ([0005]).
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer. 
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by a rubber (referred to as a “tread rubber”), respectively. The base layer 23 having a first glass transition temperature and the cap layer 24 having a second glass transition temperature are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition. 
Thus, for one of ordinary skilled in the art, it would have been obvious to select the base layer (the first rubber composition) from SBR and the cap layer (the second rubber composition) from NR. So the second glass transition temperature of NR is higher than the first glass transition temperature of SBR.
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
   

    PNG
    media_image1.png
    378
    523
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 2 in the teachings of Suzuki)
Regarding claims 4 and 5, Suzuki discloses that, in the present embodiment, moreover, the silica is blended with the cap layer 24 (the second rubber composition) and is not blended with the base layer 23 (the first rubber composition) (col. 4, lines 18-20). Thus, Suzuki discloses that, in the tire the first rubber composition has a first color and the second rubber composition has a second color different from the first color. Furthermore, Suzuki discloses that, in the tire the first rubber composition has a first reflectivity when wet and the second rubber composition has a second reflectivity when wet that is different from the reflectivity. 
Regarding claims 6 and 7, Suzuki discloses that, for the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed. Carbon black, silica or the like may be added as a reinforcing agent to the base material (col. 4, lines 1-7). Thus, Suzuki discloses that, in the tire the first rubber composition (the base layer) includes at least synthetic rubber such as styrene-butadiene rubber and the second rubber composition (the cap layer) includes at least natural rubber.
Regarding claim 25, Suzuki discloses that, as illustrated in Fig. 1, the base layer of each rib is axially spaced from the base layer in an adjacent rib.
Claims 8, 10, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent No. 7,334,618), further in view of Zhao et al. (US 2015/0083293) and Braatz et al. (EP 0798142, English translation provided).
Regarding claim 8, Suzuki discloses that, as illustrated in Figs. 2-3, a tire (Fig. 3, item 10) comprising:	a circumferential tread (Fig. 3, item 14) defined by a plurality of ribs (Fig. 2, item 19 (land portion (col. 3, lines23))), wherein each rib has a base layer (Fig. 3, items 23 and 30) and a cap layer (Fig. 3, item 24) disposed above the base layer,  
wherein each rib has a base layer (Fig. 3, items 23 and 30) that includes a single base (Fig. 3, item 30) and multiple radial projections (Fig. 3, item 23),
wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus and a fist glass transition temperature, wherein the cap layer is constructed of a second rubber composition having a second glass transition temperature and a second complex dynamic modulus greater than the first complex dynamic modulus (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added (col. 3, lines 63-67 and col. 4, line 1); It is preferable that the hardness of the base layer 23 should be set to be smaller than that of hardness of the cap layer 24 and both of the hardness should have the JIS A hardness set to be 55 to 65 (col. 4, lines 15-18) (i.e. the cap layer 24 has the second complex dynamic modulus greater that the first complex dynamic modulus of the base layer 23)).
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer. 
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by a rubber (referred to as a “tread rubber”), respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition.
Thus, for one of ordinary skilled in the art, it would have been obvious to select the base layer (the first rubber composition) from SBR and the cap layer (the second rubber composition) from NR. So the second glass transition temperature of NR is higher than the first glass transition temperature of SBR.
wherein the base of the base layer has a shaped geometry that is wider than a top portion of the projection (as shown in Fig. 2),
	as shown in attached annotated Figure I, when the circumferential tread wears, an exposed surface area of the first material (S1) increases along a direction of the depth of the tread of the tire.
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
However, Suzuki does not explicitly disclose each rib having a single radial projection. 
Suzuki discloses the claimed invention except for integrating multiple projections into a single projection for each rib.  It would have been obvious to one of ordinary skill in the art at the time the invention to Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to have a single projection for each rib in order to impart an alternative design option of the tread of the tire. 
Further, in the same field of endeavor, tyre, Braatz discloses, as illustrated in Fig. 2, for each rib, there are one single base and one single radial projection. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Braatz to provide each rib with one single base and one single radial projection. Doing so would be possible to reduce premature defects in the tire subjected to different loads, as recognized by Braatz ([0005]).
	Regarding claim 10, Suzuki discloses that, as illustrated in attached annotated Figure I, in the tire a portion of the base layer (S1) is exposed when the tire is new.
Regarding claim 26, Suzuki discloses that, as illustrated in Fig. 1, the base layer of each rib is axially spaced from the base layer in an adjacent rib.
Regarding claim 27, Suzuki discloses that, for the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. Suzuki discloses that, carbon black, silica or the like may be added as a reinforcing agent to the base material. Moreover, other various fillers may be added to the base material. Based on different base materials, different reinforcing agent, and different fillers, the first material has a first color and the second material has a second color different from the fist color. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki, Braatz, and Zhao as applied to claim 8 above, further in view of Wei et al. (WO2016/109108).
Regarding claim 11, Suzuki in the combination discloses that the tire includes the base layer and the cap layer. However, Suzuki does not disclose one antenna being constructed in the circumferential tread of the tire. In the same field of endeavor, RFID wear sensing for tire applications, Wei discloses that, as illustrated in Figs. 3a-3b, second tread block 310 features an antenna slot 215 and an antenna 220 that is topped by a rubber cap, and is thus slightly submerged below the tread surface ([45], lines 1-3). Further, Wei discloses that, although not shown, the RFID tag antenna is made of a conductive material. Exemplary materials include, without limitation, aluminum, copper, and alloys of aluminum and copper ([36], lines 1-3). Thus, Wei discloses that, in the tire the circumferential tread further includes at least one antenna, the at least one antenna being constructed of a third material (such as aluminum) having an electrical resistivity lower than an electrical resistivity of the first material (such as a stirene-butadiene rubber) and lower than an electrical resistivity of the second material (such as a natural rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in the combination to incorporate the teachings of Wei to provide an antenna to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Claims 15-20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wei et al. (WO2016/109108), Braatz et al. (EP 0798142, English translation provided), and Zhao et al. (US 2015/0083293).
Regarding claims 15 and 20, Suzuki discloses that, as illustrated in Figs. 2-3, a tire tread (Fig. 3, item 14) comprising:	a plurality of ribs (Fig. 2, item 19 (land portion (col. 3, lines23))), 
wherein each rib has a base layer (Fig. 3, items 23 and 30) having a first resistivity and a cap layer (Fig. 3, item 24) having a second resistivity disposed above the base layer,
	wherein the base layer is constructed of a first rubber composition having a first complex dynamic modulus, wherein the cap layer is constructed of a second rubber composition having a second complex dynamic modulus greater than the first complex dynamic modulus (The base layer 23 and the cap layer 24 are constituted by a rubber, respectively. The base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added (col. 3, lines 63-67 and col. 4, line 1); It is preferable that the hardness of the base layer 23 should be set to be smaller than that of hardness of the cap layer 24 and both of the hardness should have the JIS A hardness set to be 55 to 65 (col. 4, lines 15-18) (i.e. the cap layer 24 has the second complex dynamic modulus greater that the first complex dynamic modulus of the base layer 23)),
wherein each rib has a base layer (Fig. 3, items 23 and 30) that includes a single base (Fig. 3, item 30) and multiple radial projections (Fig. 3, item 23).
However, Suzuki does not explicitly disclose a first rubber in the base layer having a lower glass transition temperature than a second rubber of the cap layer.
Suzuki discloses that, the base layer 23 and the cap layer 24 are constituted by heating (crosslinking), for a predetermined time, a base material (rubber) to which a crosslinking agent or another compound is added. For the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. So Suzuki discloses that in the tire the first rubber composition has a lower glass transition temperature than the second rubber composition.
Suzuki discloses that, in the present embodiment, moreover, the silica is blended with the cap layer 24 (the second rubber composition) and is not blended with the base layer 23 (the first rubber composition) (col. 4, lines 18-20). Thus, Suzuki discloses that, in the tire the first rubber composition has a first color and the second rubber composition has a second color different from the first color. Furthermore, Suzuki discloses that, in the tire the first rubber composition has a first reflectivity when wet and the second rubber composition has a second reflectivity when wet that is different from the reflectivity.
Further, in the same field of endeavor, tire, Zhao discloses as illustrated in Figs. 1 and 6, the inner tread layer 38 (i.e. the base layer) may be made of the first elastomeric compound and the outer tread layer 36 (i.e. the cap layer) may be made of the second elastomeric compound ([0040]). By way of example, the Tg (glass transition temperature) of the first elastomeric compound may be in the range of about -10˚ C. to about -40˚ C., and the Tg of the second elastomeric compound may be in the range of about -30˚ C. to about -60˚ C. ([0050], lines 1-5 from bottom). For one embodiment, the Tg of the second elastomeric compound is -30˚ C. and the Tg of the first elastomeric compound is -40˚ C. Then, the Tg of the second elastomeric compound (I.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Zhao to provide that the Tg of the second elastomeric compound (i.e. the cap layer) is higher than the Tg of the first elastomeric compound (i.e. the base layer). Doing so would be possible to provide longer lasting wear resistance for the tire at the one shoulder, as recognized by Zhao ([0011]).
However, Suzuki does not disclose at least one antenna in the tire tread. 
Wei discloses that, as illustrated in Fig. 3d, first rib 305 features a hole 325, which receives an antenna encased in erodible matter (such as rubber or thermoplastic matter) ([47], lines 1-2). Figure 3d is a cross-sectional view of a tire 300d. As shown, tire 300d features at least one hole 325. Tire 300d further includes a hole filled with an encasement 330, as shown, encasement 330 holds antenna 220 in the radial direction ([51]) (i.e. the at least one antenna includes a first antenna axially spaced from a second antenna (related to claim 20)). Wei discloses that, although not shown, the RFID tag antenna is made of a conductive material. Exemplary materials include, without limitation, aluminum, copper, and alloys of aluminum and copper ([36], lines 1-3). Thus, Wei discloses that, the antenna constructed of a third material (including higher conductive material (such as copper or aluminum) and thermoplastic (such as HDPE)). The third material of the antenna has a third complex modulus (majorly determined by higher conductive material such as copper), a third glass transition temperature (majorly determined by thermoplastic material such as HDPE), and a third resistivity (majorly determined by higher conductive material such as copper). 
Accordingly, the first resistivity (determined by SBR) is higher than the third resistivity (determined by copper) and the second resistivity (determined by NR) is higher than the third resistivity.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
However, Suzuki does not explicitly disclose each rib having a single radial projection. 
Suzuki discloses the claimed invention except for integrating multiple projections into a single projection for each rib.  It would have been obvious to one of ordinary skill in the art at the time the invention to Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to have a single projection for each rib in order to impart an alternative design option of the tread of the tire. 
Further, in the same field of endeavor, tyre, Braatz discloses, as illustrated in Fig. 2, for each rib, there are one single base and one single radial projection. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Braatz to provide each rib with one single base and one single radial projection. Doing so would be possible to reduce premature defects in the tire subjected to different loads, as recognized by Braatz ([0005]).
Regarding claim 16, Wei discloses that, in the tire tread the first complex dynamic modulus (determined by SBR) is less than the third complex dynamic modulus (e.g. majorly determined by copper).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Regarding claim 17, Wei discloses that, in the tire tread the first glass transition temperature (determined by SBR) is lower than the third glass transition temperature (majorly determined by HDPE).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Wei to provide an antenna constructed of higher conductive material such as copper and thermoplastic material such as HDPE to the tread of the tire. Doing so would be possible to sense tread wear, as recognized by Wei ([1] and [2]).
Regarding claim 18, Suzuki discloses that, the base of the base layer has a shaped geometry is wider than a top portion of the projection (as shown in Fig. 2).
Regarding claim 19, Suzuki discloses that, as illustrated in attached annotated Figure I, in the tire tread a portion of the base layer (S1) is exposed when the tire is new.
Regarding claim 28, Suzuki discloses that, as illustrated in Fig. 1, the base layer of each rib is axially spaced from the base layer in an adjacent rib.
Regarding claim 29, Suzuki discloses that, for the base material, it is possible to employ a natural rubber (NR), a stirene-butadiene rubber (SBR), a butadiene rubber (BR), an isoprene rubber (IR) or their mixtures, and particularly, it is preferable that the stirene-butadiene rubber (SBR) should be employed (col. 3, lines 63-67 and col. 4, lines 1-6). If the base layer (the first rubber composition) is defined as a stirene-butadiene rubber (SBR) which has a glass transition temperature of -65 ˚C. If the cap layer (the second rubber composition) is defined as a natural rubber (NR) which has a glass transition temperature of -56 (or -60) ˚C. Suzuki discloses that, carbon black, silica or the like may be added as a reinforcing agent to the base material. Moreover, other various fillers may be added to the base material. Based on different base materials, different reinforcing agent, and different fillers, the first material has a first color and the second material has a second color different from the fist color. 
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered. 
Regarding arguments (as amended) in claims 1, 8, 15 that nothing in Suzuki suggests that the base layer may have a single projection and Zhao fails to provide the missing element, it is not persuasive. In cancelled claim 22, the Examiner already addressed the single base and the single radial projection for each rib. Merely moving cancelled claim 22 into claims 1, 8, 15 can’t overcome the rejection.
  Suzuki discloses the claimed invention except for integrating multiple projections into a single projection for each rib.  It would have been obvious to one of ordinary skill in the art at the time the invention to Suzuki, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art (MPEP 2144.04 V B (Making Integral)). One would have been motivated to have a single projection for each rib in order to impart an alternative design option of the tread of the tire. 
Further, in the same field of endeavor, tires, Braatz discloses, as illustrated in Fig. 2, for each rib, there are one single base and one single radial projection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742